MEMORANDUM OPINION
                                        No. 04-09-00661-CV

                                 TUESDAY MORNING, INC.,
                      and Tuesday Morning Corp. d/b/a Delaware TMC Corp.,
                                          Appellants

                                                 v.

                                     Rosalinda LIBERATORE,
                                             Appellee

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CI-21120
                              Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: August 11, 2010

REVERSED and REMANDED

           The parties have filed a “Joint Motion to Set Aside Judgment Pursuant to Settlement”

stating they have reached a settlement, and requesting that we set aside the trial court=s default

judgment without regard to the merits and remand the cause to the trial court for rendition of

judgment in accordance with the parties’ settlement agreement. The motion is granted. The

judgment of the trial court signed on June 23, 2009 is reversed, and the cause is remanded to the
                                                                                 04-09-00661-CV


trial court for further proceedings. See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d). Costs of appeal

are taxed against the parties who have incurred them.

                                                           PER CURIAM




                                              -2-